Title: From Thomas Jefferson to Francis Eppes, 4 March 1783
From: Jefferson, Thomas
To: Eppes, Francis


        
          Dear Sir
          Philadelphia, March 4, 1783.
        
        In my last, from Baltimore, I informed you that my voyage to Europe was at least suspended till further intelligence should be received. I returned to this place about four or five days ago, that I might be on the spot to act as shall be ultimately concluded by  Congress. Though nothing since has come to us, we consider the event of peace as certain and speedy. The hearing nothing is a proof of this. The French minister, the British at New York, and Congress, are equally uninformed. This would not have been the case had the conferences for peace broken off, as has been pretended, or had they become languid. The packets and dispatch vessels are detained, doubtless, on a daily expectation of sending something more definitive than the signing of preliminaries. Capt. Barney is lying at L’Orient with the Washington, a dispatch vessel of Congress, ready to bring the advices from our plenipotentiaries. From these circumstances, you will judge that I expect every hour to receive permission to return home. I shall be here but a very few days after this shall be received, and expect to be myself the bearer of the first intelligence to you. There is nothing new here. I hope by the next post to receive a letter from you, though after near three months’ absence without having ever heard a word of my dear little ones, I shall receive your letter with fear and trembling, lest any accident should have happened. This dread, I hope, will be removed. Patsy is well. I hope Mrs. Eppes has recovered better health. If my prayers would be a medicine, she should have them with more fervor than they were ever offered for myself. Present my love to her and the little ones, and whenever you have an opportunity, be so good as to let Mr. and Mrs. Skipwith know that I remember them with affection. I am, dear sir, Your sincere friend,
        
          Th. Jefferson
        
      